Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 01/23/2019, assigned serial 16/255,338 and titled “Driving Assistance Method, and Driving Assistance Device, Driving Control Device, Vehicle, Driving Assistance Program, and Recording Medium Using said Method.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and remarks filed on 03/29/2021 have been fully considered and persuasive.  The previous 35 U.S.C. 112(b) has been overcome by the amendment.  As discussed during the interview, the previously applied prior art does not fairly disclose or even suggest each and every features required by the claimed invention.
The prior art closest to the subject matter of the claimed invention is the Watanabe reference (US 2013/0147945 A1) which discloses a driving assistance system, and an associated computer method for a vehicle, in which the driver is assisted with a driving operation.  For example, the guide line G is provided to assist the driver with a reverse driving situation, by providing on a display, a vehicle extension line E and a predicted course line C.  However, the vehicle extension line E and the predicted course line C are provided for reversing action.  These guiding lines are stored in a storage portion of the driving assist apparatus, and that these guiding lines 
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/TUAN C TO/Primary Examiner, Art Unit 3662